NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                       NOV 23 2015
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                        No. 15-30085

              Plaintiff - Appellee,               D.C. No. 2:14-cr-00007-RSL

    v.
                                                  MEMORANDUM*
 DAVID STEVEN ROSS,

              Defendant - Appellant.

                     Appeal from the United States District Court
                       for the Western District of Washington
                      Robert S. Lasnik, District Judge, Presiding

                           Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

         David Steven Ross appeals from the district court’s judgment and challenges

the 120-month sentence imposed following his guilty-plea conviction for

conspiracy to distribute marijuana, in violation of 21 U.S.C. § 841(a)(1) and

(b)(1)(D); possession of a firearm in furtherance of drug trafficking, in violation of

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
18 U.S.C. § 924(c)(1)(A)(i); and unlawful possession of a firearm, in violation of

18 U.S.C. §§ 922(g)(1) and 924(a)(2). We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

      Ross contends that the district court procedurally erred by improperly

considering and commenting upon his race and the race of the individual who Ross

shot and killed during the course of the offense. This claim fails.

Notwithstanding the district court’s passing references to the races of the parties in

discussing the circumstances of the offense, the record reflects that race played no

role in the court’s sentencing decision. Rather, the court properly based the

sentence on the 18 U.S.C. § 3553(a) sentencing factors, and thoroughly explained

its reasons for the sentence. See United States v. Carty, 520 F.3d 984, 992 (9th

Cir. 2008) (en banc).

      Ross next contends that the sentence is substantively unreasonable because it

created an unwarranted sentencing disparity with his co-defendant under 18 U.S.C.

§ 3553(a)(6). Because Ross and his co-defendant are not similarly situated, this

argument is unpersuasive. See United States v. Treadwell, 593 F.3d 990, 1011-12

(9th Cir. 2010). Moreover, the above-Guidelines sentence is substantively

reasonable in light of the section 3553(a) sentencing factors and the totality of the

                                          2                                     15-30085
circumstances, including the nature of the offense. See Gall v. United States, 552
U.S. 38, 51 (2007).

      AFFIRMED.




                                         3                                  15-30085